Citation Nr: 1442346	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-48 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left foot drop, including due to exposure to ionizing radiation.  

2. Entitlement to service connection for a disability characterized by brain scarring, to include multiple sclerosis (MS), including due to exposure to ionizing radiation. 


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active military duty from October 1966 to September 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
In August 2013, the Veteran stated, "I am retracting my original claim of radiation causing my brain scarring."  However, in January 2014, he continued to address this matter as being due to an in-service Rubella infection.  Thus, the Board finds that the Veteran did not formally withdraw his claim or appeal as to service connection for a disability characterized by brain scarring, to include MS.  

The record before the Board includes the Veteran's paper claims file, as well as electronic files within systems known as Virtual VA and Veterans Benefits Management System (VBMS)

In November 2013, the Veteran reported that physicians at Kaiser Permanente Medical Center confirmed his diagnosis of persistent double vision.  In February 2014, the Veteran reported developing double vision in 1985 and having been told by an ophthalmologist that it should correct itself in a few months, but he continued to have it.  In another statement, the Veteran stated that he contracted Rubella during service in 1967 and that he believed that the Rubella had caused diplopia.  The Board construes this to be an application to reopen the Veteran's claim for service connection for diplopia, previously denied in January 2010.  Entered into VBMS on August 14, 2014, was a copy of an undated letter from the RO to the Veteran providing notice as to the application to reopen a claim for service connection for diplopia.  However, this matter has not yet been adjudicated by the RO.  Thus, the Board has no jurisdiction of this application to reopen a claim for service connection for diplopia and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) was a nuclear weapons technician and he was most likely exposed to some ionizing radiation during service.  

2.   Left foot drop first manifested many years after active service and is not shown to be related in any manner to any event during military service, including due to contracting Rubella or exposure to ionizing radiation.  

3.  Brain scarring is first demonstrated many years after active service and is not shown to be related in any manner to any event during military service, including due to contracting Rubella or exposure to ionizing radiation.  

4.  There is no competent evidence that the Veteran now has, or has ever had, MS.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot drop, including due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013).  

2.  The criteria for service connection for a disability characterized by brain scarring, to include multiple sclerosis, including due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to both notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2013).  As to the duty to notify, in February 2009, prior to the initial rating decision under appeal, the RO satisfied VA's notification duty.  That is, the Veteran was informed of the information and evidence necessary to substantiate the service connection claims on appeal, the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide, as well as notified of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran declined to testify in support of his claims.  His service treatment records (STRs) and post-service treatment records have been secured.  Pursuant to the 2013 Board remand the Veteran was afforded a VA examination in conjunction with his claims.  The adequacy of the examination and medical opinion obtained has not been challenged and a review of the report reveals no inadequacy.  The VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the Veteran's history, the objective findings found on evaluation, and a medical opinion.  There is no indication in the record that the disabilities at issue have worsened since the time of examination.  Also, by way of an August 2013 letter, the Veteran was invited to submit additional evidence or information as to the claims at issue.  The RO, therefore, substantially complied with Board's remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation, nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full compliance with VA's duties to notify and assist.

Legal Criteria

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303, 3.307, 3.309.   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including organic diseases of the nervous system, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307) or if MS manifests to 10 percent or more within seven (7) years of service discharge under 38 C.F.R. § 3.307(a)(3), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Factual Background

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a nuclear weapons technician.  His August 1966 examination for service entrance was negative, as was an adjunct medical history questionnaire.  He was treated in April 1967 for rubella, which was manifested by a skin rash.  His July 1970 examination for service separation was negative, as was an adjunct medical history questionnaire in which the Veteran denied having or having had, among other things, foot trouble.  

In September 2009, at the time of his claim for service connection, the Veteran reported that during service he had been a nuclear weapons specialist.  He was on a missile launch crew in Okinawa in 1967 at which time he was in close proximity to nuclear warheads while adjusting the guidance systems.  Later, in 1969 and 1970, he performed maintenance on nuclear warheads for Strategic Air Command (S.A.C.).  He believed that this caused him to develop "spots" on his brain which were similar to MS symptoms.  He reported that he did not use any protective or monitoring equipment, and that he had changed "tritium" bottles on weapons systems.  

Post-service private clinical records reflect that the Veteran had left calf atrophy in 1995 and it was felt that he might have left peroneal neuropathy, although this was not confirmed by subsequent electrodiagnostic testing.  In September 1995 it was noted that he had experienced left foot drop for 6 months.  In his medical history, he reported a 1984 car accident after which he was unconscious for one month.  In August 1995 it was noted that the car accident was job-related, and he received workers compensation for his injuries.  In November 1995 anterior compartment syndrome was suspected.  In December 1996 it was reported that he had experienced a persistent limp of the left leg for one year, and the impression was persistent left foot drop.  He was told that lumbar disc bulging was not responsible for the left foot drop.  

A private MRI of the Veteran's left foot in June 1996 found no significant abnormality.  An X-ray of his brain in September 1996 found non-specific areas that might represent gliosis and/or infarction.  A September 1996 MRI of his brain found changes suggestive of underlying MS, which should be clinically correlated.  

The Veteran submitted medical literature addressing MS which indicated that the cause of MS was unknown but might involve an attack by the immune system against the body's own tissues (an autoimmune reaction) and that usually physicians based a diagnosis on symptoms, physical examination results, and an MRI.  

On VA examination in November 2013 the Veteran's claim file was reviewed.  The examiner stated that the Veteran did not have MS.  It was noted that the Veteran was 66 years of age and reported that he served from 1966-1970, and had contracted Rubella during service.  He had developed left foot drop in late 1990s.  There were no other neurological complaints and had had no episodes of blindness, but had diplopia.  His bowels and bladder were intact.  He had been followed at Kaiser Permanente.  The Veteran reported that a past MRI yielded findings which might resemble MS.  He reported that cerebral spinal fluid findings were inconclusive.  He reported having worn a brace on his left foot since the 1990s.  He also reported no family history of MS. The examiner reported that, among other things, the Veteran had no muscle weakness of the upper or lower extremities or visual disturbance due to MS.  He had no signs or symptoms of depression, cognitive impairment or dementia, or any other mental disorder attributable to MS.  On physical examination he had no weakness or impaired reflexes of any extremity, including the left lower extremity.  His gait was normal.  In rendering an opinion the examiner stated that MS is an autoimmune disorder with no known definitive etiology.  There was no strong evidence supporting the theory that contracting Rubella was causally related to MS and left foot drop.  Research findings in an article by J. Djelilvoic-Vranic, Role of Early Viral Infection in Development of Multiple Sclerosis (cited in the Board remand), was not sufficient evidence to support a finding that it is at least as likely as not that there is a causal connection between contracting active rubella and MS.  

The Board recognizes that the Veteran reported in February 2014 that he had brain scarring during service in 1967.  He still had left foot drop and alleged that this was due to having Rubella during service.  Undated correspondence from the Veteran also shows his contention that he contracted Rubella during service in 1967 and that Kaiser Permanente had found brain scarring by an MRI in 2009, and thus, he believed, Rubella caused both left foot drop and brain scarring.

Ionizing Radiation Exposure

The Veteran contends that he has both left foot drop and scarring of his brain, as well as MS, due either to rubella (measles infection) or to his exposure to ionizing radiation in the course of duties in service working around nuclear weapons with exposure to ionizing radiation.  

Based on the Veteran's MOS as a nuclear weapons technician, the Board concedes that the Veteran was most likely exposed to ionizing radiation during his military service.  

Absent affirmative evidence to the contrary, certain diseases shall be service-connected if they become manifest in a radiation-exposed veteran even if there is no evidence the disease during the period of service.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.307, 3.309.  The list of diseases does not include foot drop, brain scarring, or MS.  Thus, presumptive service connection on this basis is not warranted.

Although the presumptive service connection provisions regarding diseases specific to radiation-exposed veterans do not apply, consideration must be given to whether the Veteran's claim falls within the bounds of the procedural development of 38 C.F.R. § 3.311.  Those provisions apply to claims based on exposure to ionizing radiation.  In all claims in which it is established that a radiogenic disease became manifest after service, and it is contended the disease is the result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).  Under 38 C.F.R. § 3.311(b)(2) the listed radiogenic diseases include tumors of the brain and central nervous system; however there is no evidence of these types of tumors in the Veteran.   

Nonetheless, if a claim is based on a disease other than one of those listed, VA shall consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(d).  Additionally, a claimant is not precluded from proving that a veteran has a disability as a result of in-service exposure to ionizing radiation despite the fact that the claimed disability is not a listed radiogenic disease.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed.Cir. 1994).   

In the present case, the Veteran is contending, in part, that foot drop, brain scarring, and MS are the result of the Veteran's exposure to ionizing radiation in service.  

The Veteran has not cited or submitted competent scientific or medical literature supportive of any link between ionizing radiation exposure and his claimed left foot drop or brain scarring/multiple sclerosis.  38 C.F.R. § 3.311(i)(4).  Also, the Veteran has not submitted medical opinion evidence to support a causal link between service (to include ionizing radiation exposure in service) and the claimed conditions, to potentially support service connection on that basis.  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  Accordingly, there has been no development of this case under the guidelines within 38 C.F.R. § 3.311, such as obtaining a dose estimate as to possible or potential ionizing radiation exposure or a medical opinion regarding any possible nexus between in-service exposure to ionizing radiation and the claimed disorders.  

Effectively, the only evidence regarding possible in-service exposure to ionizing radiation and the development of the claimed disorders are the Veteran's own unsupported lay statements in which he speculates that such exposure caused the claimed disabilities.  Essentially, he concludes that this is the case because there is no other possible cause or etiology of the claimed disabilities (other than in-service rubella (measles)).  However, the possible cause(s) or etiology(ies) of the claimed left foot drop and a disability characterized by brain scarring and MS is not capable of mere causal lay observation.  Thus, the Veteran's lay speculation is not competent evidence that ionizing radiation during service caused the manifestation or development many years after service of the claimed left foot drop and a disability characterized by brain scarring and MS.  Rather, this requires medical expertise which a layman does not generally possess.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (restating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.) (quoting Jandreau, 492 F.3d at 1377); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In sum, there is no competent medical evidence linking any in-service ionizing radiation exposure to foot drop, brain scarring or MS.  

Accordingly, service connection is not warranted for these claimed disabilities on the basis of any in-service ionizing radiation exposure.  However, there remains the question of whether service connection is warranted under other legal principles governing claims for service connection, as discussed below.  See Combee, 34 F.3d 1044 (Fed. Cir. 1994).  

Left Foot Drop

Other than in-service exposure to ionizing radiation discussed above, the Veteran alternatively asserts that his in-service Rubella is the cause of his left foot drop.  Significantly, he does not claim that he had left foot drop during service or continuously after his military service.  In fact, the evidence is undisputed that he first manifested left foot drop in 1995, a point in time about a quarter of a century after his military service, as well as a decade after his on the job car accident which cause a serious head injury in 1984.  

The medical literature which the Veteran has submitted does not address Rubella, but only MS.  To the extent that the Veteran implicitly asserts that his left foot drop is a manifestation of MS, the medical literature he submitted does not state that Rubella causes either left foot drop or MS.  

In sum, there is nothing linking the Veteran's left foot drop, which as noted first manifested a quarter of a century after service, to his military service other than his own lay speculation which is simply not competent evidence because he lacks the medical education, training, and expertise required to offer such an expert opinion.  

The only competent evidence addressing this question is the recent VA examiner's opinion that the medical article, cited in the 2013 Board remand, is insufficient to support finding that it is at least as likely as not that there is a causal connection between Rubella and left foot drop.  

Accordingly, service connection for left foot drop is not warranted.  In reaching this determination, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  

Disability Characterized By Brain Scarring, To Include MS

Initially, the Board observes that the Veteran has never been formally diagnosed as having MS.  Further, the Board notes the medical literature on file only indirectly suggests a correlation between exposure to Rubella and subsequent development of MS.  See J Djelilovic-Vranic, Role of Early Viral Infection in Development of Multiple Sclerosis, 66 Med. Arch. (3 Suppl 1) 37-40 (2012).  

While there was earlier speculation by private clinical sources, from finding of a 1996 MRI which revealed findings consistent with MS, the recent VA examination in 2013 specifically found that the Veteran does not have MS.  As to this, even the private clinical report of the 1996 brain MRI specifically noted that the MRI finding suggestive of MS should be clinically correlated.  No such clinical correlation ever occurred.  In sum, there has never been a formal diagnosis that the Veteran now has, or has ever had MS.  If the claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Such is the case here. 

With respect to the alleged brain scarring, this is essentially a request for service connection based on the findings of the 1996 brain MRI.  Here again, there is no evidence that such abnormality is related to military service, including Rubella, other than the Veteran's lay speculation.  As noted above, the Veteran is not competent to opine as to etiology of such a complex medical matter.  Further, in such speculation, the Board notes that the Veteran neglected to discuss the impact of the serious head trauma he sustained in his 1984 post-service job-related car accident.  There is simply no competent evidence linking any existing intracranial abnormality to the Veteran's military service.   

Accordingly, service connection for brain scarring, to include MS, is not warranted.  In reaching this determination, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  


ORDER

Service connection for left foot drop, including due to exposure to ionizing radiation, is denied.  

Service connection for a disability characterized by brain scarring, to include multiple sclerosis, including due to exposure to ionizing radiation, is denied. 



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


